Order Withdrawn, Appeal Reinstated and Order filed October 25, 2012




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00133-CR
                                     ____________

                       DEVANTE SHELBY CASTLE, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 183rd District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1282530


                                         ORDER

       On August 28, 2012, this Court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine the reason for appellant’s failure to file a
brief. On October 4, 2012, appellant’s brief was filed.

       Accordingly, our order of August 28, 2012, is withdrawn.               The appeal is
reinstated. The State’s brief is due November 5, 2012.

                                           PER CURIAM